UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 005-87668 FRAC WATER SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 26-1973257 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1266 1st Street, Suite 4, Sarasota, FL 34236 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller Reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ There were 41,486,000 shares of the issuer’s common stock outstanding as of February 18, 2014. FRAC WATER SYSTEMS, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2013 TABLE OF CONTENTS PAGE PART I– FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II– OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURES 22 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAGE Balance Sheets as of December 31, 2013 (unaudited) and September 30, 2013 4 Statements of Operations for the three months ended December 31, 2013 and December 31, 2012 and the period from December 18, 2007 (date of inception) to December 31, 2013 (unaudited) 5 Statements of Cash Flows for the three months ended December 31, 2013 and December 31, 2012 and for the period from December 18, 2007 (inception) to December 31, 2013 (unaudited) 6 Notes to Financial Statements (unaudited) 7 3 Frac Water Systems, Inc. (A Development Stage Company) Condensed Balance Sheets (Unaudited) December 31, September 30, Assets Current assets: Cash $ $ Prepaid expenses - Total current assets Total Assets $ $ Liabilities and stockholders' deficit Liabilities Accounts payable and accrued liabilities $ $ Due to related party - Short-term convertible notes payable - Total current liabilities Total Liabilities Stockholders’ Deficit Preferred stock, $.00001 par value, 25,000,000 authorized, none issued or outstanding - Common stock, $0.0001 par value, 325,000,000 shares authorized, 43,986,000 and 220,500,000 shares issued and outstanding, as of December 31, 2013 and September 30, 2013, respectively Additional paid in capital Deficit accumulated in the development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See the accompanying notes to the unaudited condensed financial statements 4 Frac Water Systems, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Period from Inception (December 18, 2007) to December 31, December 31, Expenses: Expenses associated with exploring business opportunities $ $
